           Case 2:19-cv-13247-LMA Document 31 Filed 06/26/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


    C’PRIEN CHRISTOPHER NICHOLAS                                              CIVIL ACTION

    VERSUS                                                                        NO. 19-13247

    SHERIFF DANIEL EDWARDS, ET AL.                                           SECTION: “I”(1)



                                           ORDER

        The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation1 of the United States Magistrate Judge, and the objection2 by plaintiff, C’Prien

Christopher Nicholas, which is hereby OVERRULED, approves the Magistrate Judge’s Findings

and Recommendation and adopts it as its opinion in this matter. Therefore,

         IT IS ORDERED that the defendants’ motion3 is GRANTED and that plaintiff’s

claims are DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, this 26th day of June, 2020.




                                                _____________________________________
                                                         LANCE M. AFRICK
                                                  UNITED STATES DISTRICT JUDGE




1
  Rec. Doc. No. 27
2
  Rec. Doc. No. 30
3
  Rec. Doc. No. 12
